UNITED STATES DISTRICT COURT
                                                                                03/16/2020
SOUTHERN DISTRICT OF NEW YORK

 CITY OF ALMATY, KAZAKHSTAN, and BTA
 BANK JSC,

                                Plaintiffs,                       ORDER

                    -against-                            1:15-CV-05345 (AJN) (KHP)

 MUKHTAR ABLYAZOV, VIKTOR KHRAPUNOV,
 ILYAS KHRAPUNOV, and TRIADOU SPV S.A.,

                                Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       For the telephone conference scheduled for March 17, 2020 at 10:30 a.m., the parties

should dial the following number: (866) 434-5269. The access code is: 4858267 (if prompted to

put in security code, re-enter access code).

SO ORDERED.

 Dated:   March 16, 2020
          New York, New York

                                                            KATHARINE H. PARKER
                                                        United States Magistrate Judge
